UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2068




In Re:   KEVIN WAYNE MCDANIELS,

                Petitioner.




    On Petition for Writ of Mandamus.       (7:06-cr-00036-HFF-1)


Submitted:   February 20, 2009               Decided:   March 16, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kevin Wayne McDaniels, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin     Wayne     McDaniels      petitions     for     a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2008) motion.                     He seeks an

order    from   this    court     directing      the   district   court     to     act.

McDaniels also moved for appointment of counsel and for refund

of his appellate filing fees.              Our review of the district court

docket    sheet       reveals     that     the    district     court       ruled     on

McDaniels’s § 2255 motion on November 12, 2008.                   Accordingly, we

deny the mandamus petition as moot.               We deny McDaniels’s motions

for appointment of counsel and for refund of fees, and we grant

leave    to   proceed    in     forma    pauperis.      We   dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  PETITION DENIED




                                           2